Citation Nr: 1114037	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  00-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.K. 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2006, May 2008, and September 2009.  This matter was originally on appeal from a rating decision dated in September 2005 of the Department of Veterans Affairs (VA), Regional Office (RO).

In July 2006, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran is unable to secure or follow any substantially gainful employment because of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters
      
The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2009 Remand, the Appeals Management Center (AMC) obtained VA medical records from Sioux Falls VAMC, scheduled VA examinations to determine whether the Veteran is unemployable due solely to his service-connected disabilities, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

TDIU

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).

In the present case, the Veteran has the following service-connected disabilities: depression and anxiety with memory loss and chronic fatigue (70 percent); gastrointestinal complaints to include chronic gastritis, irritable bowel syndrome and peptic ulcer disease (20 percent); skin rashes to include chronic dermatitis, acne, and acrochordons (10 percent); and alopecia (zero percent).  Thus, the Veteran meets the threshold requirement for TDIU.

A high disability rating in itself is recognition that an impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the record indicates that the Veteran is not currently employed.  In July 2004, the Social Security Administration (SSA) found that the Veteran was disabled since July 15, 2001 due to severe impairment caused by hypomagnesemia secondary to Gittelman's syndrome, gastroesophageal reflux disease, and status post-surgical resection of the right acoustic neuroma with residual seizures and deafness in the right ear.  

In April 2007, the Veteran underwent VA psychology consultation.  The examiner noted that the Veteran's employment history was noteworthy for being unemployed for the prior eight years.  The examiner noted that the Veteran attempted to work for his father as a dispatcher when he first got out of the military but due to memory problems was unable to function as a dispatcher and that he was employed as a data entry person at a car sales place but he was fired after three days because of the slow learning curve he was showing on the job.  The Veteran also reported that he had a job working putting in decks, digging post holes but was let go because of his need to vomit during work.  

The examiner noted that the Veteran reported being arrested six times in the prior five years for various altercations.  The Veteran also reported that he lived at home with his father and that he allowed his father to pay his bills and manage his checking account.  The examiner noted that the Veteran's complaint was primarily how his medical and neurocognitive issues with memory impairment had compromised his capacity to work and live a normal life.  The examiner noted that the Veteran's primary depression and anxiety appeared to be related to the secondary effects of the medical and neuropsychiatric problems which prevent him from gainful employment and social functioning.

In April 2009, the Veteran underwent VA examination.  The examiner noted that the Veteran had been unemployed for a number of years secondary to depression and multiple medical problems.  The examiner also noted that the results at that time were not suggestive of any significant impairment but rather indicated that the Veteran's functioning continued to be such that he was unable to engage in competitive employment.  The examiner noted that the Veteran suffered symptoms of fatigue, headaches, occasional vomiting, chronic diarrhea, irritability/ combativeness, and depression and noted that given the Veteran's long-term problems with fatigue and chronic diarrhea along with the impact that these had had over the years in his social and occupational domain, it was safe to assume that these had contributed toward exacerbation of his depression, irritability, agitation and anger.  The examiner noted that the findings at that time suggested that it was more than likely that the Veteran's presentation was the result of the interactive effect of his service-connected depression, which was exacerbated by his medical problems.   

The Veteran underwent VA general medical examination in April 2010.  The examiner noted that the Veteran's service-connected alopecia, eczema, duodenal ulcer would not interfere with any employment and opined that the Veteran did not have any service connected or nonservice-connected medical issues that would preclude him from all gainful employment.  

In addition, the Veteran underwent a VA neurological examination in June 2010.  The examiner provided an opinion that the Veteran's service-connected chronic fatigue would not interfere with his current ability to obtain all types of gainful employment based on the fact that he did not have a diagnosis of chronic fatigue syndrome.  This examiner also noted that she could not comment on neuropsychological symptoms and that the Veteran's service-connected issues of gastrointestinal, skin rashes, and alopecia were previously considered as not interfering with employment in an April 2010 VA examination.  

The Veteran underwent VA psychiatric examination in June 2010.  The VA psychiatrist stated that the Veteran had worked for his father 15 years prior for about two years in dispatch and customer service in his father's trucking business but that when his father retired, he stopped working.  The Veteran stated that he was able to work for about one year for MCI in customer service but that it was a difficult job because he used to throw up a lot but that he did fairly well and his memory was not too problematic because he did repetitive work.  The Veteran reported that he left that job due to his vomiting and getting depressed and then worked for about three months for Enterprise Car Rental cleaning cars but could not keep up with his work.

The examiner noted that the Veteran has had long-term problems with anxiety, depression and fatigue and that these seem to have impacted his ability to socialize and work.  The examiner also noted that due to his isolating and his various illnesses, his depression and anxiety have likely been exacerbated including with the seizure disorders, post-neurosurgery with heart disease, and with chronic pain such as he experiences with his gout.

The examiner stated that given the above findings, he believed that it was at least as likely as not that the Veteran was unemployable solely due to his depression with anxiety and his amnesiac disorder.  The examiner noted that with respect to chronic fatigue syndrome, this was not noted to be a diagnosis for which he was being treated currently and it was not a diagnosis that was within the examiner's experience to comment upon but that fatigue can be related to both the depression and anxiety. 

The examiner opined that the Veteran's signs and symptoms of his mental disorder resulted in deficiencies in most of the following areas of work, family relations, judgment, thinking and mood.  The examiner noted that the Veteran had multiple medical conditions that overlapped with his mental disorders in both a causative and perpetuating role as well as may exacerbate his mental disorder symptoms and that it was not possible to determine the exact extent of the service-connected conditions that are causing the Veteran's current unemployability but that it was his opinion that it was at least as likely as not that the Veteran was unemployable solely due to his service-connected disabilities.

The Board notes that the RO continued to deny entitlement to a TDIU although the June 2010 VA psychiatrist opined that it was as least as likely as not that the Veteran is unemployable solely due to service-connected disabilities based on his findings at the examination.  The RO noted that the probative value of a physician's statement was dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion" and that "[w]hile professional opinion must be considered, VA is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim."  However, the RO does not provide a rationale for why it does not accept the psychiatrist's opinion.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the RO stated,

You are not considered unemployable solely due to non-service connected disabilities, based on your non-service connected disabilities of seizure disorders, post-neurosurgery with heart disease and gout, specifically exacerbate your depression.  Additionally, your non-service connected disabilities, to include recurrent kidney stones, acoustic neuroma, hearing loss, tinnitus, hypomagnesaemia, hypoaldosteronism, chronic headaches (which developed after a right acoustic neuroma resection in 2004), hypertension, hyperlipidemia, and stage III chronic renal disease will also at least as likely as not, affect your ability for employability.  Therefore, entitlement to a total disability rating based on individual unemployability is denied, based on unemployability is not solely due to service connected disabilities.

In this case, it appears that the Veteran was originally unable to work due to his numerous nonservice-connected medical conditions but that the Veteran's multiple medical conditions overlapped with his service-connected mental disorders causing unemployability.  Thus, following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence supports an award of a TDIU.  The percentage requirements for a schedular award of a TDIU have been satisfied and the medical evidence confirms that his service-connected disabilities have prevented him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.3 (2010).



ORDER

Entitlement to a TDIU is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


